Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 1 of 24 PagelID 5

XHIBIT *

ws
\D
Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 2 of 24 PagelD 6

 

3/1/2019

Bouchard Transportation Co inc.
Barge B 215
Re outstanding invoices:

Interest on Inv# 14538-3B since 1/19/2019 $ 9,983.10
interest on Invi 14578-18 carried since 1/13/2019 $ 4,646.23
Invoice # 14538-4B $ 2,583,762.00

Invoice # 14538-5B $ ‘145,824.00

 

Total
Total amount,
Owed
3/01/2019
Balance S 2,729,586.00

Total Interest = 14,629.33
Total Due § 2,744,215.33 _

   
 

Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 3 of 24 PagelD 7

   

 

 

“Barge B, No. 215”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

58 South Service Road

Suite 150

Melville, NY 11747

Invoice #14538-5B “Barge B. No. 215” February 28, 2019
Progress Billing #5

 

 

 

 

Total Invoice Due Upon Receipt ..... $ 145,824.00

 

 

 
Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19

Page 4 of 24 PagelD 8

 

 

 

 

“Barge B. No. 215”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

58 South Service Road

Suite 150

Melville, NY 11747

 

 

 

 

 

 

Invoice #14538-5B “Barge B. No. 215” February 28, 2019
Progress Billing #5
Total invoice as per the attached spreadsheet
See attached spreadsheet
Total $ 145,824.00
Total Invoice Amount Due Upon Receipt....... $145,824.00
Please Send Check To: . Remit Electronic Payment to Domestic International
International Ship Repair & Marine Services, Inc. Beneficiary: International Ship Repair & Marine Services, Inc, :
1616 Penny Street Account: 20001315110
Tampa, FL 33605 Bank: TBERIABANK IBERIABANK

200 W. Congress Street
Lafayette, LA 70501
ABA Routing Number: 265270413

200 W. Congress Street
Lafayette, LA 70501 USA
SWIFT Address: IBEAUS44

If you have any questions in regard to the wire transfer information contact Eileen Croal, International Ship Repair at 813-247-1118,

 

 

 

 

 

 

 

 

 
Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 5 of 24 PagelD 9

Bouchard Barge No.215 Berthing Feb

Bouchard Transportation Co.,Inc.

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

" Barge No.215*
Total

No. Unit Quantity _ Unit Price |

day 2 $)~=— (1908 § :8

day 28 § S60" 1340000 0° =O
a STOPPAGE _ 3

intal From Date Work was Stopred day . 28 _$ 2,750 - $ 77,000.00 21119 to 2/2819
| Total &  445.524.00 |

 

 

INTERNATIONAL SHIP REPAIR MARINE SERVICES, INC.

Page 1 of 4

 
 

Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 6 of 24 PagelD 10

 

 

“Barge B. No. 215”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

58 South Service Road

Suite 150

Melville, NY 11747

Invoice #14538-4B “Barge B. No. 215” January 31, 2019
Progress Billing #4

 

 

Total Invoice Due Upon Receipt ..... $ 2,583,762.00

 

   

 

 
Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 7 of 24 PageID 11

 

 

 

 

 

 

 

“Barge B. No. 215”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

58 South Service Road

Suite 150

Melville, NY 11747

Invoice #14538-4B “Barge B. No. 215” January 31, 2019
Progress Billing #4

 

International Ship Repair & Marine Services, Inc., respectfully request a payment for 85%
completion of work up to date on the Barge B. No. 215 as per agreed signed contract dated
November 29, 2018.

PO# 9054990
PO# 9055051
PO# 9055131

See attached contract & spreadsheet

 

Total $ 2,583,762.00

Total Invoice Amount Due Upon Receipt....... $2,583,762.00

 

 

Please Send Check. To: a Remit Electronic Payment to, Domestic International

International Ship Repair & Marine Services, Inc. Beneficiary: International Ship Repair & Marine Services, Inc.

1616 Penny Street Account: 20001315110

Tampa, FL 33605 Bank: IBERIABANK IBERIABANK.
200 W. Congress Street 200 W. Congress Street
Lafayette, LA 70501 Lafayette, LA 70501 USA

ABA Routing Number: 265270413 SWIFT Address: IBEAUS44
If you have any questions in regard to the wire transfer information contact Eileen Croal, International Ship Repair at 813-247-1118,

 

 

 

 

 

 

 

 

 
Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 8 of 24 PageID 12

e av} TLS

“ONE SSDIANSS ANRIVA Yi¥day diHS WWNOLLYNUSLNI

 

 

 

ydis08u uodn ang

 

ooros'eas‘e

Sep 0} dn uojajduios %58 ayy so} eourjeg =|

 

6102 ‘Oz Auenuer eng - ped won (08 800 FOS} = $

‘Seah |

 

peglEO'S00'CCP) =

“On LS veL

 

peahSO'OOd Ses) ©

%8 jususy GROG i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

oveIL eyes © ejoL i
“oosze'eii  g seeten, gp em (AGH Guierg?
BL/LE/L OF GL/L E/E ogosz"sS $0527 3 dep “pacdolg sem won, ae Gt oy Guibas
8 S$. aSVddO1S OMUNG - SMWOVLS
~ UU AGSuBIS UD PUB pusag UG dn de6 wewdinba
, swuei uf Ageaye fufers
BAGED B LEReoUgEesd Sout?
: - Guyuied g Sugseg Bupnousl peseyaund seus”
~ " Jemoues eojs Wad
g eogevog's S$ a00as'e Sk 2 3
a DO OROY Sass $0 aep
Go'0Gn' st 8 ogoog i Rae “REP
2
— 3 thee g L 101 eilueYO BULE
€ Meise gg i 301 ($09) eo wey semap odis soujdan ;sacuey eal 855
$8 o's = 3 b SeWidp 08129 4 Asayep B Jemod exoug GO tgpssaddd
: $ zee'¢ 3 i " ~ obieg SRus UNGD Mog =“ OSBES
‘ gozet"08 : - aS : SBPS08Od
Beka HPL Sig BUR | éSHUERT Bury Se

 

 

pos

 

WSbZ OM hung
"ouT-og uogeledsups, ppusnog

GR 38 JoeUOD $iZ’oN abseg pieyonog

 
 

Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 9 of 24 PagelID 13

    

“Barge B No. 215”, Her Owners and Charterers
C/O Bouchard Transportation CO., Inc.

58 South Service Road

Suite 150

Melville, NY 11747

Invoice #14538-3B “Barge B No, 215” January 9, 2019
Progress Billing #3

Total Invoice Due January 18, 2019 ..... $ 504,000.00

 

 
 

Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 10 of 24 PagelD 14

 

“Barge B No. 215”, Her Owners and Charterers
C/O Bouchard Transportation CO., Inc.

$8 South Service Road
Suite 150
Melville, NY 11747
Invoice #14538-3B “Barge B No. 215” January 9, 2019
Progress Billing #3

 

International Ship Repair & Marine Services, Inc., respectfully requests a 12% progress payment for work being performed
on the Barge B No. 215 as per agreed signed contract dated November 29, 2018.

See attached contract cue spent cist

Total $ 504,000.00

Total Invoice Amount Due January 18, 2019, .....5 000: eee eo 8 $04,000.00

 

      

 

Please Send Check To: Tntemational |
_ Intemational Ship Repair & Marine Services, Inc. ary: Intemational Ship Repair & Marine Services, Inc. :
| 1616 Penny Street Account: 20001315110

| Tampa, FL 33605 Bank: IBERIABANK. IBERIABANK,

200 W, Congress Street 200 W, Congress Street

Lafayette, LA 70501 Lafayette, LA 70801 USA

i ABA Routing Number: 265270413 SWIFT Address: IBEAUS44

If you have any questions in regard to the wire transfer information contact Eileen Croal, International Ship Repair at 813-247-1118.

 
 

Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 11 of 24 PageID 15

ENTERED JANO8 2019

 

“Barge B, No, 215”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

58 South Service Road

Suite 150

Melville, NY 11747

Invoice #14578-1B Rev | “Barge B. No. 215” December 14, 2018
oN PO# 9055126

 AOMO SAD
Total Invoice Due December 14, 2018 ..... $ 203,715.00

 

fod os
dal

 

 

 

‘

 
Case 8:19-cv-00605-CEH-CPT Document 1-1

Filed 03/11/19 Page 12 of 24 PageID 16

 

“Barge B, No. 215”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

58 South Service Road

Suite 150

Melville, NY 11747

Invoice #14578-1B Rev 1
PO# 9055

“Barge B, No, 215”

December 14, 2018
126

 

International Ship Repair & Marine Services, Inc., respectfully request a progress payment of 75%

commpleted work on the Barge B. No. 215
See attached spreadsheet
Total

Progress Bill 75% Work Complete

$ 271,620.00

$ 203,715.00

 

 

 

 

 

Total Invoice Amount Due Upon Receipt............ $203,715.00
Pleage Send Check To: Remit Electronic Payment to Domestic International
International Ship Repair & Marine Services, Inc. Beneficiary; International Ship Repair & Marine Services, Inc,
1616 Peany Street Account: 20001315110
Tampa, FL 33605 Bank: IBERIABANK. IBERIABANK
200 W. Congress Strest 200 W. Congress Street
Lafayette, LA 70501 Lafayette, LA 70501 USA

ABA Routing Number: 265270413

If you have any questions in regard to the wire transfer information contact Bileen Croal, International Ship Repair at 813-247-1118.

SWIFT Address: IBEAUS44

 

 

 
Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 13 of 24 PageID 17

€40 | Beg

‘ON! ‘SAQIAMAS BNW Uivd3H diHS “TWNOLLYNMGLLNI

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

_. ., 80GLy Soop ss Oh
oe AQIO-} CO} SOL a
8 oyooc'se ~ $ ooo'sze $ OF 1}
Ss oooss’st = Ss tes‘DE SC 30)
“= ooggg’s «$$ ose's = Sk
jsoueD
en un tn ST
_pue sjeysed mau uly (2) HeIsuleN g lesson Of sjoods asco] (¢) + sjoods (2) By
—_ wujed diay YGjy poysiuiry saumo Jo s}209 (2) tnim yeoo pus seg
— - eek Seeds iw wequn .
CECA [Seer eae cue?
MORO Y 0} 300
oe es _ ____esnoy sje) iaieuep vod
. esnop SeHeg ‘POS
asnoy dung yy Hod
2, GO0gr'y $ 02 $ +9 sui ge7
oooe $ oe SE 304 jeujSuo se yeIsuio
OO'002LE $ LEZ $ a cn ‘uoRDadsu} S8E/9 JO} }Sa) pu ‘Uea)| ‘aiquIassesiQ
oo oee't $ oe. SR “dous 0) Bu pue saneA Ad =ZHe AON) SOUS
ovouy $.00r $F & ee aJEMpIeY pur sjyseB Mau YUM IIE}SUI PUB SOBA MAU SA} YOUIG
__ _ooone'sz $0012 $ a Be SaAlA Pioguein Ch bey sonidees |
OUOGE - cae
_ “yay aig seas 0) mad 30) Bumy aseau8 yeysun pure 20} ajoy dey pue 1G
oe _& 00'ore $ 04 $ zh suytu sail 04 Bupspe dneay
_ 00°088'2 ¢ oz S$ ve ) ___, Saif Guynass au aj6ue ae x.y Xe (pz) MouTN
PepRpu oo _. @PPEYS PAUSRUTY JOUMO UB Meual PUB BAGLUG! OF ePOBYS UG] ORIN _
00089 $ one's $ 10} coe een SIRES JOPOUIEND OIL ZX mole 8A Br anoUe .
__ Sudan  =—“susng aun _ "ON
aSLZoN a61Eg ,, 882-9 jesodalg USI

‘Sul"oD ucpZodsues] pseyonog

 
Case 8:19-cv-00605-CEH-CPT Document1-1 Filed 03/11/19 Page 14 of 24 PageID 18

£307 abeg

“ONI ‘SSOIAUAS ANINYW Hivdad dIHS TWNOLLVNUALNI

 

 

 

 

 

 
 

 

 

 

SOs 3 _ 0090'S $ 00's = § L 10}
MOOG GSM _
-* goose “ $§$ 648 $4 wi
yee ss y_ovogse) _$ oeett st i a
_ : eg
O}[0-4 Bp _—
Bessy ys OODMYy CC“ ]CSCOYOCOSCC 201
00°08r'r $ ony ¢ L 10] aideiicn,
- sii”
MOVOS 6 80d © oe a
400g osSnoy von
400g “pay PIEOGINO asnoH duund PAIS
cog ‘Uy Rieomng ssnoy duuny pqs
_ 300 PuBoquy asnoH dung po fetertsy
_, 2000 “By esno} duing }SeNeR “PAS
100Q fueoquy sao efieg “‘pAS
_ ae _ ___..__ 2000 “By asnoy dung Bea vod
400 pIpOgU] asnoy dung OBIED Od _
_ woo dung ISeIEE Hod
__ 100d yy woOoY J8/10g HOd
- 300 pieoquy WOOY JOY WOd
ne epee ve nein, OF OBL'LE Soot $F$ bo a . See ery PE
MOOS SUG -
oo. ae a . ‘Spus poe —
o0'00z"°z $ aozz 6 ¢ b 9 “ened QU) yoeq By /doys 0 sispuaj sAoUIOYy
_ TAPS SLM ef TOPE
“8 0000's $ os $ +t °° 4»
“E” oor000's | “$ 0006 ~~ $ b ~ 30]
FEO) wai ul pepnjouy
Spa tun Gnuen’d mun tiiey ON
BIOL ue
»SLZ'ON seg . 82Z-O} pesados HSI

‘oul"o5 uoRELodsuply pupysnog

 
Case 8:19-cv-00605-CEH-CPT Document1-1 Filed 03/11/19 Page 15 of 24 PageID 19

cy ¢ sfeg

“ONT ‘SSSIANSS SNISVN Uivd3u dIHS TVWNOLLYNYALNI

 

 

 

 

 

 

 

 

 

 

 
 

 

= 000s $ Ose 8 $ 10}
oozes's = S$ ta9'9 Co
__ 2 _G0'0HP'et $ Obst $ OL 7
* O0'OLS'2 goss $& 1
£ g009s $ OL $ snp
“MOYOSOSWG
_.5_ 90°000' $ oo = $_ rr
_.B_00'C8y'y $02 v8 Snyua
MOCK 120d
= O0092'2 $09 = 0
agserse EON Szp'st $ Sips oS 191
= ooeceze $ mL OS 7 “BS
__ 8 Oo sole $ soe § wm
© ooooszs — -8_gogz) $s 38
TewIanS pd yu -puEAG wun oy “ON
TROL as
S17 On ofung , QZ29L pesodalg USI

“au“o9 uoneyodsurl] paeypnog

 
Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 16 of 24 PagelD 20

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

  
 

   
 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

yjO | abeg “ONI ‘SSSIAMAS ANIMVW Yivday dIHS TWNOLLYNHGENI
00°000'9Z $ 00'000'0Z g$ oo'sz $$ 4 10| i a syoddng yo:
oooss'sL =—«-« $s o'aSs’aL $ asso: L : 30|
cooss's _$_ go's $  099'9 bo 30
sue
eeMpley
pue sjoyseB Mou yim (2) |[2}Sulad gy jesseA 0} sjoods esoo| (G) + sjoods (4) Bry
avn juled due} ybiy peys|usny saumo Jo syeoo (Z) yyw ye09 pue Iseig
nnn _esnoy s6y08 /J0IBi6UsS Log
@snoH Yelle “Pas
asnoy dwing Wy HOd
overs 8 oooe'y —-$_oF a i
sc 00°091'% $ 0912 $ be 401 . ssn __ feuiBuo se yeysuIoy
. OO'OOL' EL $. SL JO} . “uo IadsuUl SSO 40] JS9} pue ‘uRSP ‘ajquassesiq
_ 00°0e6'L $s. L 31 “nn Ge # __. dous 0} Bu pue sealer Ad .Z1/e (9}) enoweY
ease st SI = Son
- 00'008'F $ 00 ¢$¢ Ze eySUI pue saAjeA mau js} YOU
— 00°002'SZ $. 0012 $ Zh ea SOAeA pjopuew .Z1 (Z}) soeidey
_“4ayjO4 ay} eseai6 0} M819 404 Sumy eseai6 |}e\sul pue 10} ajoy dey pue UG
oo ore = 00°0r8 $ 02 $ Zk say Jaijo1 ,OL Buysixe dn easy
-00°088'Z $ OzL $ ve Be . sdyo Buynoas uost ej6ue ,9/€ x .y X .€ (yz) MeueY
“pepnpup a SPPBYS PSysiuuNy 19UMO YPM MaUaI PUB BALA! 0} BPOeYs UO} Og IND
- 00'0r6'S $ Ore'9 | Mo _ B1Qed JO,OWEIP ,p/L ZX BU] Y OB aACWOY
00°0Z8'6 $ - Siiya m0 | AoueBiawy
“SSlig TiS Eeyaens 39ng wun) HUeND un wie} “ON
12301 a

 

eG bZ ON SD1eq ,, 92z-g4 jesodoig YS!

"ou" uOHepodsues| pueyonog

 
Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 17 of 24 PagelID 21

pjozabey

“ONI ‘SHOIAMAS ANINVA YIVd3y dlIHS TWNOLLVNUALNI

 

 

“yaoue

MOUS 0} 29g

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"ou" 05 UOHepOdsues] preuonog

Q0°GLO'y S$ o00Lo'r $ OLO'y Lo 10}
aCosr ys $ o008r'r  $ OBr'r L ae ;
PU
msn 1009 esno} uoantiog
400 HNC asnoy dung pais
‘Hv pigogjng ssnoy dung pas
400q pueoqu] asnoy dung pas
Joog “yy esnoH dung yseyeg “PQS
Joog pieoquy e040 ebieg pas
JOO “YY eSNay dung ofueg YoY
400g pueoqu] asnoy dung o61eD Wo
~~ wooy dung 1seTeq YOq
: : 400Q Py Wooy JaIlOg LO
2 | 400q pieoqu Wooy 49110 HOd
. " 00°092°2Z $ ous $ FO 10] ASNOH JOPEIOUaH YOd
0009222 $_
os inoi04 0) e0ug” nm <
- _ ___... Spua uomey
jp oo c0z'z $ 00z'Z $ 1 30} _— Bae; oyu) yoeq Bu / doys 0} siapua} aAOWSY .
$ oo000's $ o's S$ OL 101
$ 00'000'¢ $ 0008 $$ £ 30)
LhOL wey uppepmouy
OOOle $ O0OLY $ Oly $ 4 }0
MO[O4 0} 8OLq
89d Hun APJUENH yun way ‘ON
[2304 - Te -
»SbZ ON S0leg ,, 822-9) Jesodoid YS}

 
Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 18 of 24 PageID 22

p30 ¢ oBeg

“ONL ‘SSSIAUZS SNIUVW Ulvd3y dIHS TWNOLLVNYALNI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
‘og ogts $ goosl'e $ ore $ L
00'708'3 g.oozee's = 8 zoe'S Sk
$ OOolve: = -$ Oleh gg L i
$000: $ ois 3 L 30|
og'aes g coos 8 Oe $8 suyus
_ MOYIO4 0} BU”
Soo a0G's $ o's § ot : JO
Oo°Og?'P OR 08ry SOL 8. «¥e say
MOJO 0} SOU
oo'09z'z $ epeszz i$ eZ L 30}
‘OOSZF'SL $ OOSZr'st $ Guy's: = ¢ L JO)
oooss'zz $ oooEs'2z $. ¥SL $ co | ee
eoses $ orssi'c $$ sole  ¢ ‘ : 10}
oo'00e'zi $ ogo0g'Zh $ oog'zi 63 \ “301
eo7an0’s $ ogoo's  $ coos § i 10}
_ MOl}ox4 0} 20g
ayoce $ opogs _$ 086 $ L 101
ov zsh 2 onoze'zi $ eZ $ 4 19)
B10; asig HUA Ayguen® wun

  

 

 

1301

 
 

 

 

 

‘9ui"OS ucyeyodsugi, prsyoneg

eG LO ON SOi2g ,,

822-8t Jesadoig YS}
Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 19 of 24 PagelID 23

pio y abeg “ONI ‘SSOIANSS SNINVIWN Yivd3y diHS TWNOLLYNYZLNI

 

 

OO'SLL'C0Z $ azeydui0y yro~y %GZ III SSelBOlg

 

 

 

BO ZEV' OL? $ WLOL

 

 

 

Saiig ISL (eIoIGNS Sold WU AjjuEND

fej0L

wun

SH

 

“ON

 

uGbZON Ob1eg ,,
“ouj"OD uoT}eHodsuell paeyonog

Q7z-B} jesodoig YS}

 
£30 1 obeg “ON! ‘SHOIANAS ANRIVA Mivdau diHS TYNOLLYNMALNI

 

 

 

 

 

 

 

 

  

 

 

    

 

    

 

 

 

 

 

 

 

 

 
 

Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 20 of 24 PagelD 24

 

 

‘ou["09 Uudeyodsues) pueyonog

AAQHO O} OOUC]
oyooo'ss ss $s ooonn'ot_=—— $s OOO'e gt 70}
Oo'06s'ai = (OOTOES' OL $ cec'oe 6S CL Or
gooss's = § onons’s = S$ pos St a
jaoueD
erempley
- oo pue syayseb mau tam (2) HeySUIaI y FOSS@A O} sjoods aso0] (¢) + sjoads (z) Bry
_____ Ned dai; UBjy Paysusns soumo jo syeco (2) A Joo pue seg
oe .__ S198ds (2) yeauiA
~~ SIOGSS Mays
MOHOJ O} Se
— _ OSNO} L0G /10Js9UaD LOG
- : __.. _.__ 8SNDH 8aIg ‘PAS -
SSNOH Gung Hy Hod
oo oer» 3 oo 0er'y $ OZ $ 99 suyul
00°091'z $ oz 6 § L 10} ______ feuj6uo se yejsuieg”
00°002'1 to a ae 8s Sb _ OL ; ‘uoqoadsul SSPPD 10} JSe} pue ‘Weep ‘ajquiessesig a0) 0
opoes'|  =—so$ Otek CSU _ ‘doys oy By pue seajea Ad .Z1/Z (9}) eActieg
og'0Bz'S} g SAAS ¢
_oo'008r = $«00r $ th Be aueMpueY PUE SjeysEB MOU YUM IE} PA mau js9} uEG
00°002'SZ $ ofc S$ wb Be 88 eu 2} (ZL) eovjdey
G0°G90°0E g. SA 2
. ‘J9l101 89 e8eei6 0} Mex 20) BumY eseai6 esUy PU 404 e]04 de} pue NG
$ 00°08 $o $$ @  —— smyw Oe _ POH AD} Bupse one ees
_oooes'z $e $ oo 0 . __.. ,  Sdiio Buuinoes UoH ajBue .g/e xb x. (pz) Mouey
__ Pep . _ SPPEYs PeYsiWUTY JoUMO YUM mauai Pus BACLIAI G] OPjseYs UO} OB IND
ae _orore’s = $ ore'o9 Sk _.. SIQES AS}OWEID Jb/L ax BO01y OY BACUION
00°0z3'3 g a
snd wu — RUERD wun mei “ON
jaqoL et
nSbz ON Soleg ,, 822-91 jesodalg NS}

 
Case 8:19-cv-00605-CEH-CPT Document 1-1 Filed 03/11/19 Page 21 of 24 PageID 25

€ 307 efeg

“ON! 'SSO1AUAS ANINVA Yivda dIHS TVNOLLYNUALNI

 

oaoze'zs

‘Dooly

oo'oee'y

$

gots oe _ : ; - oe
MOHOI O} Sct seine cena eon
= 000W'r $:0r $$ 14 391
$_00'0er'y S$ Othe Sh
{90uBD a .
"“MO{O4O} BOG
. oo connect enn _

oo'0ze'et

$ oce'es

$ 1

 

 

 

 

cod

Ww

“$ 00°000°¢
$

00°000'6

“O} Way] Li Papnjouj

OO OLY

4 _000'6

$ Go0'S

$ Oly

coe

 

JO0Q SSno}} UOyNCg

Jooq “pag pueCgING esnoy ding Pals

 

 

 

 

_

$k.

$ b I

 

400 “Uy PiEOgNG eenoyH dung pqs |

400g paBoquy sno} dung pyS

400q 1 Bye @snoy dung Seg ‘PAS |
_ 4009 pieoqul SoyjO efleg “Pag

 

Jo0q ‘yy esnoy duing of1e5 po

Joog puBoquy esnoH dung objeD YOY

 

woody duing jseyeg i
4000 By wody 8} Hod

4007] PUEOGU] WOdY Ja10g Hod

 

@SNO} JO}AIAUED HOG

RHECOL LOD] RUOSLITE A

 

spup YIOMeY

aoe oy) 08g Gu / doys 0} sepuay SACU

BIB ALE ICD

 

 

 

 

 

 

Sop, un

AQHUENH

ep HN
[e}01

aS b2 ON S5leg ,,
‘OUI"OD UOPeyodsuel; preysnog

wg}]

 

822-Bb fesodaid YS]

“ON

 
Case 8:19-cv-00605-CEH-CPT Document1-1 Filed 03/11/19 Page 22 of 24 PageID 26

€ 30 ¢ efeg

“ONI ‘SHOIAUAS ANRIVA MIVdae dIHS TYNOLLYNMSLNI

 

 

aja/dWOD YOAA %GZ Ilg ssesGo4

 

 

 

 

 

 

 

 

 

WLOL ee
Coole s: & oooles: = $ Gly8h Sk 1
ou'ais's Sores. = § ase 8 1
-omrage = 9oces $ G2 $ 8 Sa

GHEE OL SUG a

stare Saoeoo’s SOE Wo
oveery 8m oe’y & OL $ #9 saul

#OYOY Oh Olid
ovesee |S onnese S$ oes gk 10)
oo'siy'gh $ o0Siy's $ BSL 8 4 39
ooeet'e $ aooses $ ee 86 t 301 ;
00°008'Z) $ ogece'zh $ oog'z, 4 i yr
‘soos Swe CSE ey

MOYOY O] Sob 7
90'0S6 © arese 3 ose S$ bo et

S9Ld 05 Jangig Sd wun ARueny wun we} “ON

 

F303

a LZ ON ee 42g a

‘ou/"oD uopByodsurs) pseyonog

922-BL jesodaig ust

 
Case 8:19-cv-O0605-CEH-CPT Document1-1 Filed 03/11/19

: Purchase Order No.: 9054990

Bouchard Transportation Co, otac,

Page 23 of 24 PagelD 27

Revision: 0

 

 

 

 

 

 

Fax; Phone:
Contact: SIMPSON, ERIC
Tax td:
Supplier: INTERNATIONAL SHIP REPAIR AND Ship To:
DANIELLE M. BOUCHARD
1616 PENNY STREET
TAMPA, FL. 33605
TAMPA, FL USA
Phone: Fax: Phone: Pax:
e-mail: e-mail:
Contact: Contact:
Vendor Raf.: Port:
tssue Date: 10/26/2018 Contract No.: PO Type: PO RFQ No.:
Account No.: REPAIRS Local Tax: Exempt National Tax: Subject
FOB: Ship Via:
Terms: Delivery By:
invoice Yo:
Tax td:
Phone: @ mail:
Remarks:
No. Qty Unit Description Unit Price Extended Price
B. No. 218 (218) IMO No.: Hull No.:
1 1.00 Blow down entire barge 5,662.00 §,662.00
SR No. 6017692
Account No.; REPAIRS Repairs Project No.;
Item Category:
Scheduled for: 10/26/2018
Findings:
Item Subtotal: 6,662.00
Local Tax: 0.00
National Tax / VAT: 0.00
Freight: 0,00
Discount (0.00% except as otherwise noted): 0.00
Total Cost: §,662.00
Currency: USD
PO Created: 10/26/2018
Confirming:
ISSUED BY SIMPSON, ERIC Purchasing Authority:

 

 

 

Page : 1 oft
Case 8:19-cv-O0605-CEH-CPT Document1-1 Filed 03/11/19

Page 24 of 24 PageID 28

 

 

 

 

 

 

Purchase Order No.: 9055051 Revision: 0
d * < + Fax: Phone:
Bouchard Transportation Co,, Sic. 2. smeson, eric
Tax td:
Supplifer; INTERNATIONAL SHIP REPAIR AND Ship To:
DANIELLE M. BOUGHARD
1816 PENNY STREET
TAMPA, FL. 33605
TAMPA, FL USA
Phone: Fax: Phone: Fax:
e-mail: e-mail:
Contact: Contact:
Vendor Ref.: Port;
tssue Date: 10/31/2018 Contract No.: PO Type: PO RFQ No.:
Account No.; REPAIRS Local Tax: Exempt National Tax: Subject
FOB: Ship Via:
Jarms: Delivery By:
invoice To:
Tax Id:
Phone: e-mail:
Remarks:
No. Qty Unit Description Unit Price Extended Price
B. No, 216 (B215) IMO No.: Hull No.:
1 1,00 shore power conection and disconect cargo dome delivery 3,180,00 3,150.00
SR No. 8017744
Account No.: REPAIRS Repalrs Project No,;
item Category:
Scheduled for; 10/31/2018
Findings:
item Subtotal: 3,150.00
Local Tax: 0.00
National Tax / VAT: 0.00
Fralgnt: 0.00
Discount (0.00% except as otherwise noted): 0.00
Total Cost: 3,180.00

Currency: USD

PO Created: 10/31/2018
Confirming:

ISSUED BY SIMPSON, ERIC

 

Purchasing Authority:

 

Page : 4 of 4
